DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 4/22/2022.
Claims 1, 3-5, 7, 9-16 and 22-23 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kelsey Covert (Reg. NO# 79886) on 6/1/2022.

Please amend the following claims:

1. A method of deploying virtual computing resources within a computing network including a plurality of computing resources available for allocation, the method comprising: 
receiving a text file comprising a comma separated value (CSV) file, the text file defining a new virtual environment deployment of a plurality of computing resources, the text file having a plurality of text fields including a project name, a definition of a virtual local area network (VLAN) having a plurality of nodes, an availability zone defining a region into which the new virtual environment deployment is intended, and,
for each node, the text file having a set of parameters that include an image file defining an operating system to be applied to the plurality of computing resources, a computing capability, a number of storage volumes to be allocated for the node, and, 
for each storage volume, the text file having a storage capacity, the text file being defined irrespective of underlying availability of physical computing resources; and 
within a virtual server deployment environment, executing a scheduled job to deploy the plurality of virtual computing resources according to the text file and a configuration of physical resources available for allocation, the scheduled job including a script executed via a parser to:
generate and issue a set of commands, the set of commands comprising:
provisioning commands issued to a provisioning server to provision the plurality of virtual computing resources as defined in the text file;
validation commands;
status output messaging commands including a plurality of status output messages displayable to a user and representative of s of each of the provisioning commands and validation commands; and
validate, according to one or more of the validation commands, provisioning of the plurality of virtual computing resources based on one or more output messages received from the provisioning server indicating a result of provisioning in response to each provisioning command, wherein generation and issuance of one or more of the provisioning commands are conditional based on receipt of a output message of the one or more output messages indicating a successful result of provisioning in response to a previous provisioning command.

10. The method of Claim 9, wherein the deployment tool includes one or more conditional statements which, based on the output messages received from the provisioning interface, perform one or more operations in response to assessment of whether a previous deployment operation of a different virtual computing device was performed successfully.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-5, 7, 9-16 and 22-23 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claim 1, the primary reason for allowance is “the scheduled job including a script executed via a parser to: generate and issue a set of commands, the set of commands comprising: provisioning commands issued to a provisioning server to provision the plurality of virtual computing resources as defined in the text file; validation commands; status output messaging commands including a plurality of status output messages displayable to a user and representative of s of each of the provisioning commands and validation commands” in conjunction with the rest of the limitations at claims.
None of the previous cited prior art references alone or in combination would disclose the limitations mentioned above. 
Such as, Gill does disclose codes/jobs/processes of monitoring execution status of the virtual resource provisioning commands and outputting or displaying execution status of the virtual resource provisioning commands to user/client. However, such execution statuses that displayable or outputted to user/client at most are error messages or statues of the commands only (see [0071]; “information might invoke an “Error” operation issued to the client (e.g., user, process, etc.)”) instead of claimed “current execution states of each of the provisioning commands and validation commands”. There is no evidence or description from Gill to show the other messages or statuses other than the error messages or statues are also displayable or outputted to user/client (see Fig. 6 and [0070]). In addition, there is no evidence or description from Gill to show such execution status information or messages are related to both of virtual resource provisioning commands and validation commands for the virtual resource provisioning commands. Furthermore, there is no evidence or description from Gill to show such execution status information or messages are generated from/by the scheduled job including a script executed via a parser.
Similarly, neither of Bhattacharya (which is used to disclose features of a scheduled job including function/code executed via a parser to issue commands to provision computing resources) nor Risbood (which is used to disclose features of a job to parse information, generate and issue commands can be implemented in a script format) does not teaching the missing limitations from Gills.  

The followings are some new-found prior art references.
Roy et al. (US 20140173350 A1) discloses: a script may be scheduled to run to look for errors of resource or object monitored (see [0093]).
Emelyanov et al. (US 20160266917 A1) discloses: a script can be created for checking state of a set of counters according to a schedule (see [0095] and [0123]).
Pande et al. (US 20190171435 A1) discloses: one or more scripts to generate database file which stored the collected task information for each task and/or progress information (see [0038]).
Bobbitt et al. (US 20190138336 A1) discloses: an automation script generates the current state of the environment and generate an output including a list of virtual machines that are to be deleted (see [0039]).
Picher-Dempsey (US 6779031 B1) discloses: executing a script to generate the state query message (see Claim 2).
Ramalingam et al. (US 20150358392 A1) discloses: generating status reports of the virtual desktop infrastructure deployment (see Claim 1).

Similar as the previous cited references, none of the new-found references alone or in combination with the previous cited reference would disclose the missing limitations from Gill. 

The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196